               Case 18-16248-MAM            Doc 169     Filed 10/20/18      Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     West Palm Beach Division


 IN RE:                                                         Case No. 18-16248-BKC-MAM
          CHANCE & ANTHEM, LLC                                  Chapter 7
                   Debtor.
 _______________________________________/


  JEFFREY SISKIND’S REPLY TO CHAPTER 7 TRUSTEE’S RESPONSE TO JEFFREY
SISKIND’S MOTION FOR SANCTIONS [ECF NO. 163] AND REQUEST FOR SANCTIONS


          COMES NOW Jeffrey Siskind, and files this Reply to the Chapter 7 Trustee’s Response

 which was field late yesterday, and states:

          1.       So as not to unduly burden the Court, this Reply will be brief and sequenced to

 reflect the ordering of statements contained in the Trustee’s Response. The Chapter 7 Trustee and

 its counsel will be collectively referred to as the Trustee.

          2.       In Paragraph No.1, the Trustee wrongfully asserts that the Debtor was one of the

 undersigned’s “many artifices” to deceive “investors.” This is yet another unfounded and baseless

 attempt to discredit the undersigned. The Trustee has undertaken sufficient inquiry to know that

 this is simply not the case, and the accusation is therefore nothing more than yet another

 premeditated lie.

          3.       The undersigned truthfully cannot what future intentions he is alleged to be signaling

 to the Trustee.

          4.       The term “making argument” is used disingenuously by the Trustee to explain its

 two false statements related to the undersigned’s ‘admission,’ which Trustee’s statements are

 nothing other than outright premeditated lies.

          5.       As to Footnote No. 1, the Court is well aware that it has the inherent power to
              Case 18-16248-MAM            Doc 169      Filed 10/20/18     Page 2 of 5



sanction the Trustee under 11 U.S.C. 105(a).

        6.        As to Footnote No. 2, each of the undersigned’s filings in this case were meritorious,

as was its effort to remove an inept prior panel trustee.

        7.        As to Paragraph No. 2, the Court should simply inquire ‘where in the 341 Meeting

transcript is the admission?’ There is no admission, and the Trustee cannot bootstrap the basis for

its statement onto an inference that the undersigned is not being truthful about the location of his

attorney trust account records.

        8.        As to the Trustee’s allegation that the undersigned was evasive during the 341

Meeting, and although this was also stated in other papers by the Trustee, the 341 Meeting was

voluntarily concluded as opposed to being continued by the Trustee, which shows that the Trustee

did not believe that the undersigned was evasive at the time.

        9.        The evasiveness claim was engineered by the Trustee only for the purpose of

attempting to further discredit the undersigned.

        10.       The undersigned’s inability to recall certain facts during the 341 Meeting, although it

was obviously discomforting to the Trustee, was adequate. The undersigned at all times responded

to the Trustee’s questions truthfully, but correctly avoided guessing to preclude stating inaccurate

responses.

        11.       A to Paragraph No. 4, the ‘rogue paralegal’ is Robert Allen Gibson, who resides at

1709 22nd Avenue North, Lake Worth, Florida 33460, and who is usually in attendance at hearings

in this matter.

        12.       As to Paragraph No. 5, the Trustee’s assertion therein is wholly irrelevant to the

inquiry as to whether the undersigned made an admission of commingling.

        13.       As to Paragraph No. 6, the Florida Bar denotes commingling as combining an
             Case 18-16248-MAM              Doc 169     Filed 10/20/18      Page 3 of 5



attorney’s personal funds with those of a client, or combining funds of different clients, in an IOTA

account. The undersigned’s management of all or part of the Debtor’s funds in its IOTA account

does not constitute commingling.

       14.        As to Paragraph No. 7, the undersigned clearly stated, and it was plainly obvious to

the Trustee, and to anyone else reading the 341 Meeting Transcript, that the mentioned ‘transfer

account’ was not the undersigned’s IOTA account and that the money paid by Zokaites went to the

undersigned’s law firm.

       15.        Footnote No. 3 is inapplicable to the transaction pertaining to the sale of the

mortgage, inasmuch as the intent of all parties was to remit the fuds to the undersigned’s law firm.

       16.        Again, as to Paragraph Nos. 8, 9 and 10, there simply are no admissions of

commingling.

       17.        And finally as to Paragraph No. 11, an award of sanctions in favor of the Trustee is

inappropriate, inasmuch as the undersigned’s sanctions motion was brought in good faith and is

meritorious, as shown by the Trustee’s failure to point to even one legitimate ‘admission of

commingling.’

       18.        Instead, the Trustee’s claim that the undersigned admitted commingling was reckless

and frivolous, and the Trustee’s attempts to demonstrate inferences which might amount to

admissions are without merit and unavailing, and the Trustee should be ‘moved.’

       19.        The most troubling aspects of the Trustee’s behavior with respect to its false

statements are:

                  (1)    That it was done with a total disregard for the attendant facts.

                  (2)    That it was done to intimidate and discredit the undersigned.

                  (3)    That the Trustee behaved in a manner meant to falsely influence the Court.
                 Case 18-16248-MAM        Doc 169      Filed 10/20/18     Page 4 of 5



                 (4)    That this Trustee has a reputation for engaging in this type of behavior.

                 (5)    That it was done to damage the undersigned, both reputationally and

financially.

                 (6)    That most of the Trustee’s adversaries succumb to this type of behavior on

the part of this Trustee.

                 (7)    That the Trustee’s behavior reflects poorly on both the legal professions and

the judiciary.

        20.      Relief requested by the undersigned for the Trustee falsely stating that the

undersigned admitted to commingling is as follows:

                 (a)    Removal of the Trustee and its counsel from this matter.

                 (b)    Disgorgement of all fees earned by the Trustee in this matter.

                 (c)    A public admonishment of the Trustee for its intentional and premeditated lie

made to this Court.

                 (d)    Monetary sanctions against the Trustee in the amount of $5,000 to

compensate the undersigned for the time spent responding to the Trustee’s baseless commingling

admission claims.

                 (e)    Striking those parts of papers filed by the Trustee which refer to the

undersigned’s purported admission of commingling.

                 (f)    Requiring the Trustee to provide a letter of apology to the undersigned, with

a copy to the Palm Beach Post newspaper.

                 (g)    The scheduling of an evidentiary hearing to determine the nature and extent

of damages suffered by the undersigned as the direct and proximate result of the Trustee’s
              Case 18-16248-MAM         Doc 169     Filed 10/20/18     Page 5 of 5



premeditated, intentional lie.

       Respectfully submitted this 20th day of October, 2018.


                                             SISKIND LEGAL

                                             ___/s/ Jeffrey M. Siskind___
                                             Jeffrey M. Siskind, Esquire
                                             FBN 138746
                                             3465 Santa Barbara Drive
                                             Wellington, FL 33414
                                             TEL (561) 791-9565
                                             FAX (561) 791-9581
                                             Email: jeffsiskind@msn.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing paper will be served upon the filing
hereof on all registered parties registered on CM/ECF, listed below, this 20th day of October, 2018.

                                             ___/s/ Jeffrey M. Siskind___
                                             Jeffrey M. Siskind, Esquire
                                             FBN 138746



                                         SERVICE LIST


Parties to receive electronic notice via CM/ECF
Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net
 John H Genovese, Esq on behalf of Trustee Robert C Furr jgenovese@gjb-law.com, hburke@gjb-
law.com;gjbecf@gjblaw.com;gjbecf@ecf.courtdrive.com
Steven S. Newburgh: snewburgh@mclaughlinstern.com
Office of the US Trustee: USTPRegion21.MM.ECF@usdoj.gov
Jeffrey M Siskind: jeffsiskind@msn.com, jmsesq500@gmail.com
 Jesus M Suarez on behalf of Trustee Robert C Furr jsuarez@gjb-law.com, gjbecf@gjb-
law.com;chopkins@gjb-law.com;jzamora@gjblaw.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com
Stuart A Young, Esq: syoung@ybplaw.co
